Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 4/12/21, Applicant amended no claims, canceled no claims, and added no new claims.  Claims 1-20 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for leveraging query executions to improve index recommendations: receive a first query plan and a second query plan for performing a query with a database, wherein the first query plan is different from the second query plan; and use a classifier model to determine relative execution cost efficiency between the first query plan and the second query plan, wherein the classifier model is trained using pairs of query plans and an indicator of which query plan of each pair of query plans has a more efficient relative execution cost for the database.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for leveraging query executions to improve index recommendations.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Jin et al (US 9,727,604) teaches creating queries and query plans in response to incoming data in a computer system, does not teach using a classifier to determine cost efficiency of said queries or training said classifier using pairs of query plans (column 2 lines 9-24, columns 10-13 lines 66-30 figure 5); and 
	Saxena et al (US 20190384845) teaches performing database queries according to a determined query size using a classifier, does not teach using a classifier to determine cost efficiency of said queries or training said classifier using pairs of query plans (paragraphs 0016, 0042-0044 figure 4)

Responses to Applicant’s Remarks
	Regarding rejections of claims 1-4, 6, 10-12, and 16-17 under 35 U.S.C. 103 by Burger in view of Gu, Applicant’s arguments overcome said rejections, in particular that Berger teaches an optimizer not a classifier determining cost effectiveness of query plans and trained using pairs of query plans.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        6/8/21